

115 HR 5848 IH: Fallen Heroes Family Travel Act of 2018
U.S. House of Representatives
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5848IN THE HOUSE OF REPRESENTATIVESMay 16, 2018Mr. Rodney Davis of Illinois (for himself, Mr. Carter of Texas, Mr. Harris, and Mr. O'Rourke) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to provide travel to Dover Air Force Base for family members of
			 members of the Armed Forces who die outside of the United States but not
			 in a theater of combat operations so the family may receive the remains of
			 the deceased.
	
 1.Short titleThis Act may be cited as the Fallen Heroes Family Travel Act of 2018. 2.Transportation of remains of casualties; travel expenses for next of kin (a)Transportation for remains of a member who dies not in a theater of combat operationsSection 562 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 1482 note) is amended—
 (1)in the heading, by striking dying in a theater of combat operations; and (2)in subsection (a), by striking in a combat theater of operations and inserting outside of the United States.
 (b)Transportation for familyThe Secretary of Defense shall revise Department of Defense Instruction 1300.18 to extend travel privileges via Invitational Travel Authorization to family members of members of the Armed Forces who die outside of the United States and whose remains are returned to the United States through the mortuary facility at Dover Air Force Base, Delaware.
			